TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-18-00768-CR



                                     Ex parte Kimberly Roming


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
      NO. D-1-DC-14-205956-A, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Kimberly Roming seeks to appeal from the district court’s order denying her

application for writ of habeas corpus. However, her notice of appeal is untimely. In a criminal case,

the notice of appeal must be filed within 30 days after the day the trial court enters an appealable

order. Tex. R. App. P. 26.2(a)(1). This Court may extend the time to file the notice of appeal only

if, within 15 days after the deadline expires, the party files in the trial court the notice of appeal and

files in the appellate court a motion for extension of time. Tex. R. App. P. 26.3.

                Here, the district court entered its order denying habeas relief on October 3, 2018.

Thus, the 30-day filing deadline was November 2, 2018. Roming did not file her notice of appeal

until November 14, 2018. Although this was within 15 days after the deadline expired, Roming

failed to file a motion for extension of time. In criminal cases, “the lack of a timely filed motion for

extension of time . . . is not a mere procedural irregularity; it is a jurisdictional defect.” Olivo v.

State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). “When a notice of appeal, but no motion for

extension of time, is filed within the fifteen-day period, the court of appeals lacks jurisdiction to
dispose of the purported appeal in any manner other than by dismissing it for lack of jurisdiction.”

Id. at 523. Accordingly, we dismiss this appeal for want of jurisdiction. See Slaton v. State,

981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam); Olivo, 918 S.W.2d at 526.



                                              ________________________________________
                                              Gisela Triana, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction

Filed: January 18, 2019

Do Not Publish




                                                 2